PER CURIAM.
The judgment of this court entered herein on May 28, 1947, 162 F.2d 774, is hereby vacated.
The oral motion of defendant, Guy F. Atkinson Company, on April 16, 1947, to dismiss its appeal as to certain counts of the complaint herein is hereby vacated and deemed withdrawn, and said appeal is hereby reinstated as to said counts.
As to all counts of said complaint on which the District Court entered judgment against defendant, this case is remanded to that court, and, on remand, that court shall have power to consider any matters presented to it under the Portal-to-Portal Act of 1947, 29 U.S.C.A. § 251 et seq.